Citation Nr: 0526884	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  94-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, MD


THE ISSUE

Entitlement to an effective date earlier than April 23, 1992, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

(The issue as to whether a May 2, 1986, Board of Veterans' 
Appeals decision should be reversed or revised on the grounds 
of clear and unmistakable error (CUE); and the issue of 
entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, to include the issue of whether the 
overpayment was properly created and assessed against the 
veteran, are the subjects of separate decisions of the 
Board.)  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1994 rating decision, 
in which the RO in Baltimore, Maryland, inter alia, granted 
service connection and assigned a 10 percent disability 
rating for PTSD, effective April 23, 1992.  The veteran 
perfected an appealed as to the effective date of the award 
assigned.  

Most recently, in May 2004, the Board remanded the veteran's 
claim to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.  

The Board notes that jurisdiction over the present matter 
initially was with the Baltimore RO, then the RO in 
Huntington, West Virginia.  This issue was last addressed in 
April 1998 by the RO in Washington, D.C.  Presently, 
jurisdiction over the veteran's claims file resides with the 
Baltimore RO.  


FINDING OF FACT

In April 2005, the RO was first notified of the death of the 
veteran.   




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


